            Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 1 of 22



                                                                                    'f   !i-r:D
                              IN THE UNITED STAIES DISTRICT CO\Jffi,tl $T,,dis ri$lfiilTtfr.trt
                                FoR THE DISTRICT oF NEw MExICo ni$il,-rlr''li iI'iii:/f hfi)cc'

DAVID HAROLD HANSON,                                )                          ?$HflR-hAHII:@
                                                    )
                           Plaintiff,               )

v.                                                          Case No. I   :   l9-cv-01124-WJ-KK

FORREST FENN; and
BRIAN ERSKINE (Intervenor),

                           Defendants.



            AI\ISWERAND CROSS.CLAIM OF BRIAI\ ERSKINEAS INTERVENOR
                      AS EXHIBIT TO MOTION TO INTERVENE

Pursuant to FED. R. CIV. P.24(c),7(a)(2), 13(g), and 8(a), Brian Erskine ("Intervenor") states a

nominal Answer to David Harold Hanson ("Plaintiff'), whose withdrawal of the Complaint is

already agreed pending Court approval; and states a comprehensively detailed Cross-Claim

against Forrest Fenn ("Defendant").1 This re-filing is both by direction and leave of the Court as

given in an order ("Court Order") of February 20,2020 striking the original Answer and Cross-

Claim as improperly filed. The Court Order correctly inferred that "Mr. Erskine intended to

make his proposed answer and crossclaim an exhibit to his Motion to Intervene as the mandatory

'pleading that sets out the claim or defense for which intervention is sought"'under Rule 24(c)

and is accordingly respectfrrlly submitted in compliance.




I   All terms herein have the same meaning as in previous filings by Intervenor in this case, which comprise
a   Motion to Intervene ("Motion") and Affidavit in Support with Exhibits ("Affidavil" together "Filings").
        Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 2 of 22



                  o'A
Rule 24(c) states     motion to intervene must . . . be accompanied by a pleading that sets out the

claim or defense for which intervention is sought." A carefully respectful reading of the Court

Order shows that it struck only the misfiled pleading. To most efficiently comply with its plain

intent, the updated Cross-Claim is re-filed simply as deemed by the Court Order to be a valid

Rule 24(c) pleading as incorporated into the Motion, without a concomitant re-filing of the

Motion or the Affrdavit and its other Exhibits. The filed Affidavit and its remaining Exhibits

then would support both the Motion and this, its incorporated Cross-Claim.
            Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 3 of 22




1.     ANSWER

       l.   With the Complaint pending withdrawal, the otherwise mooted Answer is respectfully

            addressed inter alia herein.

2.     AS AND FOR A CROSS.CLAIM AGAINST DEFENDANT

       l.   Intervenor is a citizen of Arizona.

      2.    Upon information and belief, Defendant is a citizen of New Mexico.

      3.    The Court has subject matter jurisdiction by diversity under 28 U. S. C. 1332. Intervenor

            and Defendant are citizens of different states and upon information and belief, the value

            of the hidden treasure ("Box") that Defendant publicly promised as consideration,

            reward, or payment to the individual performing by solving the Quest, exceeds $75,000.

      4.    Intervenor admits that in January 2010 Defendant published a memoir featuring the

            Quest, which in summary is a public puzzle based on a cryptic poem and a regional map

            of the western slopes of the Rocky Mountains.2

      5.    Intervenor claims that the Quest (mostly) fits common-sense understanding of a "hidden

            treasure quest," motivating notoriously wide participation by offering the Box as

            consideration for solving the Quest; and with that act of solving ostensibly, or

            presumably from that common-sense understanding, to be performed in two challenging

            steps: first by   identiffing an unknown location by decoding the cryptic poem and also by

            other information, and second by searching that location and presumably necessarily

            physically finding and possessing the Box by self-help.:



z   A geography spanning four states, comprising about 160,000 sq. mi.
3   An assumption that turns out to be so wrong, that the Quest can't be solved without relinquishing it.
           Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 4 of 22




    6.    Intervenor claims centrally that Defendant is the unilateral party or obligated ofileror iz

          an implied unilateral contract-in-fact (effectively, the Quest), indeed one of typical

          legal form (despite the idiosyncratic Quest) by pre-arrangement in which the offeror

          openly obligates by promise to pay for a specific act by a specific individual.

    7.    Intervenor claims that while the Quest is open to public participation, the counter-party

          or promisee is the individual solving the Quest, not "the public."

    8.    Intervenor claims that the act is solving the Quest, and that Defendant's contractually

          obligated payment or consideration for that act's performance is the Box.

    9.    Intervenor claims that Intervenor has pedormed that act, by solving the Quest as

          detailed in the Filings and herein-

    10. Intervenor claims that Defendant has reneged on, or        failed to deliver, the obligatory

          consideration or payment thus unlawfully violating the contract.

    11.   Intervenor denies both possession of the Box and knowledge of its whereabouts.a

    t2. Intervenor claims that Box whereabouts are irrelevant, as are its means            of

          concealment or means of delivery, with no need to evidence the presence or absence            of

          the Box with regard to any particular location.s

    13. Intervenor claims that Defendant's main means of evading the obligation are both simply

          hiding the Box and a kind of slight-of-hand or deft manipulation of the perception of the

          Box's unknown whereabouts so as falsely to cast an aspersion of failure onto Intervenor.

I Defendant publicly states that only Defendant knows. See Burnett, John; NP& March 3,2016, https://
v,v,w.nprorg/2016/03/ I 3/16985 2983/seeking-udventure-cmd-goltl-crucklhis-poern-and-hecrd-oficloors.

s As evidenced in the Filings, Intervenor believes the Box to be in secure control of Defendant and never
to have left that control. Intervenor naturally speculates as to the nature and milieu of that control, and
concedes that the Box even could be concealed outdoors, but does not particularly care. Contract
obligation cannot be evaded lawfully by hiding the consideration.
         Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 5 of 22




    14. Intervenor claims that by so doing, Defendant aims neatly to conflate or perversely

        "cross-wire" two basic elements of contractlaw, performance and considerafion.

    15. Intervenor claims that Defendant conveniently and falsely pretends thatfailure to

         possess the   Box is nonperformonce by Intemenor, rather than reneging by Defendanl

    16. Intervenor claimsperformance by true and genuine evidence               solving the Quest         by
                                                                            -                        -
        true, correct, and counter-intuitive means copiously shown in the Filings and herein.6

    17. Intervenor admits that clues or other public information ("Clues and Hints") furnished by

        Defendant, wherever or however, to enable identifring, finding, and searching some

        unknown, unique place ("Site"), were (constructively) entirely true and genuineJ

    18. Intervenor claims tbat the only signiJicant constructive deception of Defendant with any

        connection to the Quest is found not in any of the Clues and Hints or in any genuine

        Quest challenge, including any absent Box as a Quest challenge, but rather in the

        contractual violation driving the actual and justiciable controversy before the Court.s

    19. Intervenor claims that solving the Quest by Site identification and copious evidencing as

        shown in the Filings       not Box retrieval       is the central Quest challenge, as such
                               -                       -
        evidencing makes the Quest hardet requiring a participant to "think outside the Box" for

        a solution that perhaps appears "alternative" but is the unique, true, and genuine solution.


6 Due to the tempting glamor o111rs flqzzling Box and the common conception of a treasure quest, widely
but inaccurately held public expectation likely exists that the Quest may end validly only with a found
Box. Such misperception would favor Defendant's reneging, wrongly labeling Intervenor to be merely
the latest in a lengthy series of actual, often buffoonish non-performers.
z The Site is found in the San Juan Mountains. of Colorado, near the city of Ouray, on the west bank     of
the Uncompahgre River opposite its junction with Climax Creek, near U. S. Hwy. 550, the "Million
Dollar Highway," as detailed, by exact coordinates, in the Filings.
8 Nott, Robert; Santa Fe New Mexican, December 21,2019; https://www.santat-enervrnexican.com/news/
local:news/man-says-he-lias-discovered-forrest-fenn-s-treasure/article:8bdec7e0-2027-llea-
bd4 I -5bf5044a64d0.htm   I
            Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 6 of 22




      20. Intervenor denies that claiming irrelevance of Box whereabouts in any way "assumes

           away" or dodges the Quest challenge, which Intervenor evidently satisfied, but rather

           exposes Defendant as dodging delivery of the consideration.

      21. Intervenor claims that the Quest structure is summarized as follows: (i) locate and

           explore the Site and its environs; (ii) conclusively identiff the Site; (iii) search the Site

           for the Box in the natural but incorrect belief, or initial and as yet unquestioned

           assumption, that its finding and retrieval are the performance criteria; (iv) fail
                                                                                                 -
           inevitably by Defendant's design         to find the Box; (v) with little guidancef resiliently
                                                -
           persist, neither by forcibly intensifring the Box searchl0 nor by leaving the Site to seek

           the Box elsewhere, but by overcoming failure or shifting mental focus and effort,

           mentally pivoting only at the Site to seek other evidence, defined by the fruitlessness       of

           the Box search as "apparently something unknown but other than the Box," (vi) evidence

           true performance in another form, described herein and in Filings; (vii) motivate

           Defendant to deliver the consideration or Box on the contractual obligation actualized by

           the fact and evidence of performance or zN a result of the evident performance.

      22. Intervenor claims thatfailing toftnd the Box is both inevitable and, in a legitimate

           rase or severe meta-challenge at the very crux of the Quest, is on engineered "pseudo-

          failure'or    extra obstacle devionsly required to solve the Quest,ftrct by overcoming the

          failure onesell and then by overcoming         the public perception   offailure implied    by Box

           absence, os now drives the octual and judicable controversy be/ore the          Courl


s   This lack of guidance is a key Quest challenge or feature, not evidence of unspecific contractual terms.
10
   Foolish persistence dooms a participant. Bennet! Megan; July 14, 2018, Albuquerque Journal. https://
rvww.abqioLrrnal.corn/l196496/pennsylvania-man-cited-fbr-actions-in-pursuit-of-fenn-loot.html
           Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 7 of 22



    23. Intervenor claims that from among the copious evidence, deftnitive summflry evidence

           or the most compelling single piece of evidence of performance is a composite visual

           image ("Visual") comprising an overlay of two images as detailed in the Filings,

           representing the apparent "alternative" but true and genuine "counter-intuitive" solution.

    24. Intervenor claims that the first or   "top" image is the illustration entitling the epilogue of

           Defendant's memoir, published in January 2010.11

    25. Intervenor claims that the second or "bottom" image is an outdoor landscape photograph

           of the Site taken by Intervenor in August 2018, and thus that the Visual shows the Site.

    26. Intervenor claims that these two images closely match by Defendant's design as

           summarized herein and as centrally evidenced and detailed in the Filings.

    27. Intervenor claims that the Visual, by plainly and clearly associating the uniquely

           matching forms, features, and proportions of the paired landscape and drawing with

           consistent Quest themes, is a "marker"    for   the Box, that proves the Site correct and the

                            nreverse-engineering'the drawing back to the landscape,
           Quest solved, by                                                         thus

           functioning similarly, but as virtual or conceptual art, to an object used as a marker in

           another contemporary questl2       in other words, while landscapes inspire drawings, in
                                          -
           this case, "here's a drawing, now use the poem, clues, and hints, to gofind that speciJic

           landscape somewhere in the Rockics." Evidence in Filings, and additional available

           evidence, shows that that match is the purpose of the drawing in the Quest context.




tt Placed late in the memoir as if to show that at the end of The Thrill of the Chase: A Memoir is found the
heasure.

12 In France,
              a similar quest entails finding a hidden objec! not a hidden image: a bronze owl figurine.
Scofield, Hugh; BBC, August 21,2018; https://w'rvrv.bbc.com/news/world-eLrrope-45005072
          Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 8 of 22




     28. Intervenor claims that the Visual and its supporting evidence as detailed in Filings

         could exist only by Defendant's design, both lawfully and reasonably to provide

         physical security or protectionfor the Box during the Questt3 and perhaps less

         creditably to give Defendant a uplausible deniability option" tofosterfalse perception

         of nonperformance by hiding the consideration so as tofacilitate, andperhaps also to

         facilitate   p   ublic approval for, its unlawful withholding.

     29. Intervenor claims that the Site's viciniE was remarkably easy to find;ra that identi$ing

         the exact Site within that vicinity was considerably harder; that perceiving or recognizing

         the way in which the Site was significant was extremely difficult, and that consequently

         the Visual, the end product of such worlc, was maximally diffrcult to produce.

     30. Intervenor claims the required information was available and cognizablels by correcfly

         decoding the cryptic poem and by resort to maps, and to a significantly lesser degree by

         correct contextual interpretation of Defendant's various other deeds and works, all as

         clearly and accurately stated by Defendant, exceptfor the crucial illustrationfound in

         the epilogue of Defendant's memoir as described in the Filings, which is the top half                  of
         the Wual to be matched by overlaying onto the landscape photo,                 as the essential rrreans


         of compellingly evidencing the already ident{ied Site as the uniquely correct solution.

13
   The whereabouts of the Box are irrelevant, but the mixed motivations for its likely absence are relevant.
Perhaps "possession is nine-tenths of the law," but contract law is wholly ot "l00Yo" law, and hence
Defendant's o'90yo" by hiding might perhaps earn an "A-minus" or o'nice try" but would fall short of what
law requires.
14 So easy    tentatively identifuing the Site and is vicinity took a few hours of web-surfing- that
Intervenor -could not believe lntervenor would have been first to so observe and was "suspicious" that
there had to be more to the Quest. Evidence in Filings shows just how much more there was.
rs cognizable     (adj.) cog'ni'za'ble | \ 'kiig-ne-ze-bel, kiig-'nF \ l: copable of being judicially heard and
determined, acognizable claim2: capable of being lonwn, cognizable events. 1z Merriam-Webster.com.
Re tr i ev e d Marc h 1, 2 0 2 0, fro m http s : //www. me ru iam-w eb s t e r c om/dic t i onary/c o gn iz ab l e
           Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 9 of 22




      31. Intervenor thus claims in brief summary, as detailed in the Filings and herein, and by

           relying on the Clues and Hints and other public information, plus the memoir illustration,

           to have solved the Quest and proved it solved by identifying the Site, demonstrably and

           with copious written and visual evidence including the Visual, rather than byftnding

           the Box, which is the contractual consideration, not the'osolution."

      32. Intervenor admits that Defendant publicly and consistently promoted the Quest in

           interviews, videos, articles, at least one more book, and otherwise, including recently.l6

      33. Intervenor admits that Defendant publicly and consistently, and at least once through       a


           credible third party, represented or affrrmed the real existence and substantial nature    of

           the Box in itemized terms,l7 as weighing between 40 and 45 pounds and containing gold,


           coins, gems, artifacts, a manuscript autobiography, and other items of tangible value, and

           to be available as a reward targeted to the specific individual solving the Quest.

      34. Intervenor claims that the Box plays    a   familiar role in the Quest similar to a "McGuffin,"

           or a real object in a movie or a book functioning to trigger the plot, like the spectacular

           "Ark of the Covenant" in the popular 1981 feature film Raiders of the Lost Ark;r8 qi1y,

           said   "McGuffin" neither defined nor understood to be a fake, illusory or purely

           metaphorical object, but rather arealobject worthy of performance (whether stage-

           dramatic or real); in this case, real consideration for the real act of solving.




,6 Gray,   Geoffrey; Journal of Alta California, November 25,2019, https://altaonline.com/forrest-fenn-2-
rnillion-treasure-in-tlte-rocky-mountains/. Also, a casual search of a leading online retailer appears to
show that the memoir and a companion book are in stock, new, at retail for over $60 and over $90.
tz   Though multiple examples exist, again, see Burnett, John; NPR, March 3,2016,ld.
18   With no Ark, who would see the film; with no Box, who would participate in the Quest?
          Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 10 of 22




      35. Intervenor admits that about three years elapsed, while performing Quest work in a

          portion of Intervenor's spare time, and that perhaps six exploratory visits only to the Site

          and its   vicinity but nowhere else were performed in the Quest context, between tentative

          identification of the Site by using as a starting point the online work of a former Quest

          participantle who had met with Defendant, indeed choosing that work as that starting

          point by virtue of the palpable and visible interpersonal connection that that participant

          had with Defendant;    andApril20lg discovery of the Visual, whose landscape component

          was photographed inAugust 2018.


      36. Intervenor claims as part of the evidence in the Filings, and with the Site located in

          Colorado, that Defendant references its state seal and its motto, Nil sine numine (from

          Virgil's Aeneid) or "Nothing without the will of the deity," in    a   way appearing to identi$

          with the motto       with Defendant in the "deity'o role.
                           -
      tl. Intervenor admits that having failed, even by using Arizona's motto Ditat deus or "God

          enriches" as a riposte to motivate Defendant to collaborate,20 Intervenor here aims to

          bring contract law to bear on Defendant.

      38. Intervenor claims that Defendant might not have believed such a creative and tough


           Quest with such a devious twist ever would be solved, or might not have anticipated

          that any searcher would have the grit andfortitude to percist at the Site absent the

          Box; andfurther might not have believed the solver or Intervenor could hold Defendant

           accountable to law; but whatever Defendant's assumptions or anticipations or the literary



le Pam Shetron, of North Carolina, whose    work (blog) is no longer found online.
20   "Meeting of the minds."

                                                     10
           Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 11 of 22




           merit of Defendant's creative reference to self-deification, neither pretending to be a god

           nor any other excuse exempts Defendant from contract law or its just consequences.

      39. Intervenor claims that no principle invalidating         a contract   would seem applicable, and

           that Defendant's anticipated defenses, for example: (i) (admifiedly; Box non-possession

           by Intervenor, as (allegedly) nonperformance by Intervenor rather than withholding by

           Defendant, (ii) evidence of Box presence at a location other than the Site as Bax

           whereabouts are inelevant to performanceby solving;2l (iii) (allegedly) no "meeting                   of

           the minds" because of Defendont's unreasonably refusing a meeting, or                (iv) (allegedly)

           that the Quest was intended as a recreational public pastime22 with no real reward or with

           one somehow wholly at Defendant's discretion as            if to rubbish the contract by whim,

           rather than clearly having communicated a specific reward of the Box; would be feeble

               indeed would be shameful, with respect to Defendant's public statements                   and
           -                                                                                        -
           would represent self-serving contrivances that contract law exists in part to deny.

      40. Intervenor claims that contracts and their enforcement are a key part of the life of law

           and order as socially expressed, but this Quest            this evidently solved Quest        begets
                                                                  -                                  -
           disorder including multiple accidental deaths, rescues, crimes, and cases.23




2rAgain, the central case issue is that Defendant furnishes no lawful escape from a contractual obligation
to deliver the Box merely by providing for a Visual as a marker to substitute, as no reasonable person
would insecurely abandon the Box in the outdoors; and then claim Intervenor's contractual
nonperformance based on Defendant's having performed that very substitution.
zz   A "thrilling chase" perhaps       true enough for the general public, but not for the individual solving.
                                   -
23"You will study the wisdom of the past, for in a wilderness of conflicting counsels, a trail has there
been blazed. You will study the life of mankind, for this is the life you must order, and, to order with
wisdom, must know." Cardozo, Benjamin; excerpt from speech delivered at commencement of the
Albany Law School on June 10,1925, reproduced on a gigantic plaque on the west side (perhaps as if to
say, "Go West, young man.') of Boalt Hall.


                                                          ll
        Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 12 of 22




     41. Intervenor admits that since August 2018 Defendant has refused Intervenor's repeated

         outreach to meet to resolve or to discuss collaboration'

     42. Intervenor admits having respected Defendant at alltimes, never having expressed

         communications negatively nor having intruded on peace or privacy of Defendant; and to

         have engaged in such a high level of good faith toward Defendant that Intervenor elected

         not to sue Defendant until withdrawn or erstwhile Plaintiffs suit enabled Intervenor to

         Move in Defendant's defense (and in protection of Intervenor's interests with wholly

         valid cause) while cross-claiming, thus emphasizing real alignment between Defendant

         and Intervenor       as a contract would imply       despite Defendant's efforts constructively
                          -                               -
                                                                      o'stonewalling."
         to deny that alignment as noted herein and by other forms of

     43. Intervenor admits that during a phone call with Defendant on December 9,2019,to

         confer regarding the Motion, Defendant asked Intervenor about "motivations," but

         curiously did not question Intervenor's claims to have solved the Quest.

     44. Intervenor claims that Defendant arbitrarily might define "solving" not only as

         "performing so as to complete the Quest by identifring and evidencing its Site" but also

         as "being socially liked by Defendant" or having the social or personal        life profile

         subjectively to motivate Defendant to deign to concede;2a but in contract law as

         applicable in the specific context described herein, Defendant's social rejection or

         personal dislike oflntervenor, even hypothetically, is not a defense or excuse for

2a A remarkably poorly fitting profile of [ntervenor might read as follows: "The guy I hope finds my
treasure is a redneck from Texas who's lost his job, with a pickup truck and l2 kids and a wife to
support."      Defendan! in response to rescue efforts on behalf of a missing Quest participant whose
           - subsequently would be found, while also rejecting responsibility,
mortal remains                                                                     to Stolley, Richard;
People,Feb. 10,2016; https://people.com/celebriB-/author-forrest-fenn-talks-aboLrt-missirrg-treasure-
hunter/. While Defendant may socialize as he chooses, Defendant may not lawfully choose freely to
evade contractual obligation on grounds of subiectively disli*ing the performing pa@.


                                                     r2
        Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 13 of 22




         reneging on the contracfual consideration, and that "meeting of the minds" between

         Intervenor with Defendant evidences as performance detailed in Filings and herein.

     45. Intervenor claims that Defendant committed his public reputation for ten years not only

         to the Ques! but also to its incompletion and indefinite perpetuation and to a large public

         following of participants who socially bonded partly over its futility; and judgment

         against Defendant, with requested relief, might be required so as to give Defendant an


         exit equally inescapable, publicly palatable, and compatible with personal pride.

     46. Intervenor claims, respectfully to Defendant and in passing, that the anazing Quest is a

         major modern literary masterwork in alternative form, as evidenced in the Filings, and

         also represents a key part of Defendant's   life legacy, to be treasured accordingly.

     47. Intervenor claims that as the Quest has one aniqae solution, this unique case

         represents the Court's unique chance to address the recurring, sometimes pressing,

         often negative issues the Quest poses; or alternatively, by not addressing, to fuel Quest

         prolongation with indefinitely destructive consequences.

                                                            o'fooled" or "hoodwinked," as so many
     48. Intervenor respectfully asks the Court not to be


         Quest participants appear to be, by the Box as a "McGuffrn," and under contract law to

         call what appears to be Defendant's final available bluff, observing that otherwise, and

         particularly in the Tenth District, "it's the Wild West out there.'25

     49. Intervenor seeks declaratory judgment against Defendant under 28 U. S. C. 2201 and

         2202.


25llumor aside, Box whereabouts are not only claimed but also are evidenced to be irrrclevant to
performance. Defendant producing even irrefutable evidence that the Box is elsewhere than at the Site
would not be a defense     indeed, would ampliflr, by manifest determination to evade, Intervenor's claims
                        -
of unlawfu lly withheld consideration.

                                                    t3
   Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 14 of 22




50. In remedy more generally,   a   valid purpose of remedy would be to make Intervenor whole

   with respect to the contract. Whether by implied unilateral contract-in-fact, or (as once

                o'contract-in-law" or unjust enrichment, Intervenor performed by identiffing
   expressed)

   and proving the Site by visually connecting it to Defendant's memoir, with no other


   action to perform to satisfy the contract, including Box discovery or any other illusory

   form of manipulatively alleged requirement of self-help to the withheld consideration.

   Intervenor also career-diverted, at a significant pay and seniority cut, and relocated so as

   to create good-faith Quest solution development and conservation context as detailed in

   the Filings. While developing projects often incur risks, Defendant could have chosen to

   fulfill earlier. Protracted failure to fulfill imposed real costs on Intervenor   Several


   concepts might apply in remedy, with further details forurd in the Prayer for Relief:

   l.   The compensatory general damages concept in common law might neatly converge

        with the specific performance concept in equity.

   2.   A simple coercive remedy of fulfillment by Box award also might be congruent,

        aligning restitution remedy with Intervenor's legitimate expectation interest.

   J.   An appropriate alternative remedy of liquidated damages would be easily estimated

        and computed by notorious itemization, including photographs, of Box contents.

   4.   An appropriate non-alternative or additional remedy of compensation for time and/or

        lost wages during Intervenor's period of career diversion, coinciding with

        Defendant's refusing to meet and resisting contractual compliance, also would be

        easily and reasonably calculated. Such a monetary award might enable Intervenor

        more time and latitude in determining best conservation plans for the Box.



                                              t4
         Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 15 of 22




AS AND FOR A SECOND CROSS-CLAIM

     51. Alternatively, lntervenor     seeks   judgment against Defendant that Defendant violated an

         implied unilateral contract in fact26 existing by the following standards as expressed

         through Intervenor's and Defendant's public communications and actions:

         1.   Unambiguous offer          Defendant's offer include communications, commitment or
                                   -
              binding intent, and certainty or def,rnite terms. It is a promise to entitle or pay (for

              example, the poem'sJinal line is "I give you title to the     gold\    conditioned onaction

              (notoriously represented as solving the Quest). Despite wide participation, the

              offeree, though unidentified until the Quest is solved, is not "the public" but is

              Intervenor, the specific or uniquely emergent solver from among the public.

              1.   Communication: Defendant commercially sold the Quest, including the poem,

                   wrapped in a memoir, after paying an accomplished artist to illustrate it, including

                   half of the Visual: one illustration in the memoir was secretly key, not to solving,

                   but to evidencing the solution. Quest appeal significantly boosted the value of an

                   otherwise pedestrian memoir, even before articles, videos, interviews, other

                   books, and more emanated as Defendant's fame grew over an uninterrupted ten-

                   year promotional span. Public interest was clearly linked to the Box, and key

                   information eventually reached the web, but Defendant's copious, notorious

                   Quest communication began for profit.



26A unilateral contract is created by an of[er that can only be accepted by performance, in which an
offeror, the only party with a contractual obligation, promises to pay after the occurrence of a specified
act. By no standard or precedent      whether once performance has begun, or after it is completed       is
                                    -
such a contract in this case's circumstances  revocable, as with the Quest solved, lntervenor has met- the
most penalizing standard.

                                                       l5
         Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 16 of 22




            2.   Commitment: As noted, consistent conduct of Defendant in promoting and in

                 publicly appearing shows commitment. The Quest is not merely                a generic


                 invitation to the public to recreate outdoors in some region, like      a   National Parks

                 brochure. It is a clear offer, of the Box, targeted to the unique solver regardless          of

                 means of delivery (outdoor find, title transfer, etc.), but structured in a way

                 motivating many people to explore the outdoors in pursuit in incorrect, but not

                 necessarily deceptive, presumption of fantastic outdoor self-discovery of the Box.

                 Defendant unwaveringly established the Box as the definitive reward for solving

                 the Quest for a Site plus a successful search, which tums out to yield a Visual.

                 Intervenor plainly evidences having done both, and thus having fulfilled.zz

                 Though many searches, by many participants, also like Intervenor found no Box,

                 absence of the Box is not the true mark of      failure. Box absence is a challenge or

                 ruse that Intervenor overcame, but it is not a legitimate Quest outcome to the

                 solver, whether perhaps by circular pseudo-argument ("You don't have the Box,

                 so, you   didn't solve") or by unaccountably perhaps victimizing and then victim-

                 blaming the offeree ("Visual? I guess if you get frustrated long enough and stare

                 into space long enough, you start'seeing things!' Too bad you didn't see the Box

                     so, it's   still 'out there!"'). Both pseudo-defenses would lamely dodge the
                 -
                 satisfied implied unilateral contract-in-fact relationship at the very point of due

                 consideration established by the Visrral, or at the proverbial "finish line."



zzFinding a physically abandoned Box would have been great         and is also just a fantasy: "Fulfillment
may fall short of expectation. At least there has been gained a -
                                                                foothold from which occasion can be
seized." Cardozo, Benjamin; Walton Water Co. v. Wllage of Walton,238 N.Y 46,50 (1924).

                                                     t6
           Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 17 of 22




                3.    Certainty: No other consideration, other than the Box and its attested contents, for

                      performance was mentioned by Defendant during the Quest.

           2.   Unambiguous acceptance      '-   by Intervenor's actions or work, over three years

                between tentatively identifying the Site    vicinity and finding the visual, plus the

                written and other work, and subsequently to "convert" the solution, leading to this

                case.2s Others also worked, but did not solve.       At least four participants or

                hypothetical offerees died trying, and a fifth nearly died in January as noted herein.

                Deaths and rescues exempliff wide, serious, undeterred reliance on Defendant's

                unambiguous offer, not only by Intervenor but notoriously by thousands of others.

           3.   Mutual intent to be bound
                                             -   Defendant might not have anticipated that such a tough


                Quest ever would drive actionable contractual obligation, but neither an unexpected

                result nor hiding the consideration are valid defenses. For ten years, Defendant

                promoted and motivated wide public interest by the chance to earn specific

                consideration: the Quest is for the Box, not merely recreation, even if many "enjoyed

                the   journey." Quest solutian detail clearly evidences aftrm umeeting of the minds"

                between Defendant and Intervenor, who unlocked deeply interlinked layers                  of

                literary, historic, cultural, and other reterences while adding o new,Jitting layerfor

                conservatian by clearly linking the Colorado andArizona mottos and territorial

                founding events. The published Quest        is, by   intellectual craft and design,   a   plain

                product or manifestation otDefendant's mind, and is Defendant's intellectual


28   "In truth, I am nothing but
                              a plodding mediocrity    please observe, a plodding mediocrity       for a
                                                       -
mere mediocrity does not go very far, but a plodding one gets quite a distance. There is joy in  -
                                                                                                that
success, and a distinction can come from courage, fidelity and industry." Cardozo, Benjamin; as quoted in
Nine Old Men (1936) by Drew Pearson and Robert Sharon Allen, p.221.

                                                       l7
           Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 18 of 22




                propeq or mental work       as evidenced by commercial       publication; and Intervenor,

                by solving, and by the supporting hody of written evidence         in Filings and   i*   rich

                thematic interconnections, clearly completed the tacit umeeting of the v1infls"
                                                                                                          -
                whose locus is the Quest itself                 or not Defendant is willing to meet. Any
                                                   -whether
                reasonable person would hold Defendant clearly, consistently seriorn about the Box,

                being the reward, for solving.

           4.   Consideration       the Box and its contents, by Defendant; if necessarily mutual, the
                                -
                act of solving and production of evidence, written work, public communication             of

                Quest development plans, and more, by Intervenor.

       52. Remedy is    as above.


AS AND FOR A THIRD CROSS-CLAIM

       53. Alternatively, Intervenor    seeks   judgment against Defendant that Defendant benefited

           from unjust enrichment, giving rise to cause for restitution regardless of promise.

           Defendant derived net benefit from promoting and selling the Quest in book form, while

           Intervenor expended net time, effort, and money on solving;2e while also crafting for

           Defendant a publicly communicated, credible draft conservation plan for Quest artifacts

           or Box contents; and offering development of Defendant's artistic and literary legacy.3o

           Quest solution also upgrades Defendant's notoriously mixed public image, offering

           Defendant a "glorious exit." As noted, Defendant's rejection of solution based on

           Intervenor's lack of the Box lacks genuine basis, instead having logically circular basis


2sAs Defendant acknowledges others have; Defendant to Stolley, Richard; People, Feb. 10, 2016;l'tttps:ll
people.com/celebrity/author-forrest-fenn-talks-about-rn issing-treasure-hunter/.

30   At a level of detail that only lntervenor, or the solveq credibly or meaningfully could.

                                                        18
      Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 19 of 22




      itself depending on Defendant's unjust withholding of the consideration, unconscionable

      by unfair surprise rather than contractual lopsidedness given the focused consistency,

      notoriety, and timespan with which Defendant established the Box as consideration.

  54. Remedy is as above.

AS AND FORALLABOVE CLAIMS

  55. Full details of evidence are presented in the Filings and are incorporated herein by

      reference.

  56. Intervenor has no other adequate remedy at law




                                              t9
       Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 20 of 22




3.   PRAYER FOR RELIEF

Intervenor seeks a judgment declaring that: (a) Intervenor has solved the Quest, by accurately

decoding the poem and by identiffing the unique Site by preponderant visual and other evidence;

(b) Intervenor is thus entitled to all rewards promised by Defendant to any individual(s) who

solved the Quest specifically including, but not limited to, beneficial transfer of title to the Box

and its publicly represented contents or   full reward plus ready means of securing physical

possession of same, regardless of Box whereabouts; or an alternative equivalent monetary award

to be computed by neutrally, reasonably estimated valuation of the Box including said contents

should the Box be unavailable for whatever reason; (c) Intervenor is entitled to priority and

security for award to survive Defendant such as (for example) attachment or liability    of

Defendant's estate, will, trusts, and chattels to any and all such rewards; (d) Intervenor is entitled

to a monetary award reasonably estimated as wages foregone while relocating and career-

diverting in a protracted, unsuccessful good-faith effort to connect with Defendant so as to

resolve the dispute more amicably and collaboratively and without a lawsuit; (e) such other and

further relief as the Court deems just and proper.




Respectfu   lly submitted,




Brian Erskine
1338 Sabatina Street
Prescott, Arizona 8630 I -7 402
(949) 424-42e4
kattigara@gmail.com


                                                  20
   Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 21 of 22




                         CERTIF'ICATE OF CONFEBENCE

    I hereby certifu that pursuant to Local Rule 7.1(a) and as detailed above, I have
communicated with Defendant's counsel by email and phone, at various times between
February 12 andFebruary 25,2020, concerning the substance and legal basis of the
foregoing, including thoroughly detailed contextual clarification of factual evidence. As
Plaintiffhas consented to withdraw,I have respectfully not burdened Plaintiffwith
conference.




                                      @tu        Brian Erskine
                                                 1338 Sabatina Street
                                                 Prescott, Arizona 86301 -7 402
                                                 (e4e) 424-42e4
                                                 kattigara@gmail.com




                            CERTIFICATE OF SERVICE

    I hereby certiff that on March 3,2020, a true and correct copy of the foregoing, including
the cover letter to Chambers and its Exhibit, has been filed with the Clerk of the Court by
tracked postal mail and has been served by certified mail, receipt requested, to Defendant's
counsel at counsel's public postal address. As Plaintiffhas consented to withdraw, I have
respectfully not bwdened Plaintiffwith service.




                                       @tu       Brian Erskine
                                                 1338 Sabatina Street
                                                 Prescott, Aizona 86301 -7 402
                                                 (949) 424-42e4
                                                 kattigara@gmail.com


                                            21
               .jiueuiOUs                 llBt^l Jtilrogd 6u!pu?s
                                                                  {4 ery}l,o}           Pq,! ss 'l      Pss r./pJtrueD   rtPvs        > r'r eYt
                                                                                                                                                   '' 'YtY:: :1
                                                                                                                                                                               :t   :eP:1*:            "strr :
           i                -SSertfg                                          ^l'ops
                      Case 1:19-cv-01124-WJ-KK Document 23 Filed 03/04/20 Page 22 of 22




                                                                              =
                                                                              F


                                                                         i.E                 ,.q
                                                                                                                                              ir
                                    --
                                       ---
                                                          'sr\ tr:X
                                                               Eir,
                                                                                            s"1
                                                                                              ,'
                                                                                              Y
                                                                                                   .:                                      v]
iE- B;                              Gr--
                                    E
                                    !=E!=.4
                                                               b rits                       'iJ
                                                                                                                                              . {-'r
                                                                                                                                              -J
                                                                                                                                              ''ir
f*e             @$                   ---
                                     E=
                                                                                             @-                                                        @
                                    E-



ffisE                                -
                                    E"

                                    t-l'
                                     --
                                     E
                                     :_
                                                                                                                                                                                                                     ffi
                                                  -
                                    -i

                                                               EHE
                                    -r-
                                    Eg


                                  !E:--                        ili       sJH


                                  --
                                    --_
                                                          \-, lN
                                    E
                                    -
                                    E

                                  F--
                                                                                                                                                                                                                     @)
INtr             E
                                   -

                                                                                           liFf*                                         IJ                             ti
     {                                                                                                                          Lh"
                                                                                                                                                                        IG
                                                                                                                                                                        It
     il                                                                                                                                                                 ts
     14                                                                                                      E
                                                                                                             g'o     ;l  *s
                                                                                                                          l"-
                                                                                                                      r(('.J_
                                                                                                                                                                        IA
                                                                                                                                                                         I
     e                                                         h                           ls€g$             dE
                                                                                                             p.g
                                                                                                             t*      JJ    o>                                            =oo

     l
     I                                                                                                                    i
                                                                                                                     ro i,-                                              o
                                                                                                                                                                                                                     e

                                                               It-x                                                                                                                                                  zY
                                                                                                                                                                         E
                                                                                           ];EEE E;8
                                                                                                                                                                         o
                                                                                                                                                                         o
                                                                                                                     rtJ
                                                      @                                                                                                           I
                                                      2                                          B:E                                                                     o
                                                      I                                                   g5s                                                            A

                                                               t \ j                                                                 \*q                                ,                                            'Q=
                                                      G                                                              o                                                  o
                                                                                                                     I
     tr                                                                                                   igE        "l- r'{
                                                                                                                          -\S-J
     ttt
     I                                                    \r         * *-
                                                                                           IsEgE          !i 3 b,

                                                                                                          iEE
                                                                                                                       (, f- Aa
                                                                                                                                    t(C
                                                                                                                                                  {3                    !
                                                                                                                                                                        l'o.                                         e6
     q                                                         -\i
                                                               ^-a                          SEEf
                                                                                                          t{E         v tl?                                             E6
                                                                                                                                                                        EO                                           Cl)      a
     q                                                    {    Es.                                        il E'       ,t\
                                                                                                                         \o     o*( s H-                                EE
                                                                                                                                                                        EO                                           CLtrt
                                                  e tzt
                                                  a r.l
                                                  t-4
                                                  gBi          n "('S
                                                                                            Ef$8, E E:;
                                                                                           EEEiB 8$;l
                                                                                                          EBr
                                                                                                          gsE!
                                                                                                                     iv {x i        tfB
                                                                                                                              ._< ._l
                                                                                                                              Li t"J
                                                                                                                                                \-H    EE
                                                                                                                                                       :E
                                                                                                                                                       o5
                                                                                                                                                       ei
                                                                                                                                                   Bh- 5e
                                                                                                                                                       t!
                                                                                                                                                                        o2
                                                                                                                                                                        4o

                                                                                                                                                                                       ii:r
                                                                                                                                                                                       E.,   ..
                                                                                                                                                                                                i
                                                                                                                                                                                             .,, I
                                                                                                                                                                                                                     3il
                                                                                                                                                                                                                     Ef,
                                                               $(N                                                                                                                     .        -l
                                                                                           gel$r :;Pi                           -.t qY}
                                                  5'c                                                                5          U
                                                                                                                                    tC
                                                                                                                                               B{*                      FP                      I                    cnH
                                                                                                                                                                                                                     NE
                                                                         Tru!ilvil 0t :lcuJuns 0w{ ilo iliu lt{tod                                                                                                   r,LL
                                                                                                                                  .               !..                                                                LE,'
                                                                            f.r L.                      r.. i,                           l*Lt
                                                                                                                                         rb*                        i                                                :-Ul
                                                                                                                                 l.
                                                                                                                                          F';
                                                                                                                                          fioY
                                                                                                                                                   ,.{
                                                                                                                                                                 -il
                                                                                                                                                                 a                                                   ag
                                                                                                                                                                                                                     IT,
                                                                                                                                                                                                                     }o':
                                                                                                                                           affi
 {                              rlnE f                Eui                      .,rc
                                                                                  \F,
                                                                                                                                          "tr€H
                                                                                                                                           '             sill.
                                                                                                                                                                                                .-*d




                                                                                                                                                                 iltl
                                                                                                                                       J2.
 il
 14
.P                               ,o2
                              F JUJ
                                                                     g
                                                                             ': !
                                                                                                                                       i;.
                                                                                                                                       <oa
                                                                                                                                       6EU
                                                                                                                                       tr d:,
                                                                                                                                                                                                       ---
                                                                                                                                                                                                        --
                                                                                                                                                                                                                         rO
                                                                                                                                                                                                                         o
                                                                                                                                                                                                                         o
                                                                                                                                                                                                                         o
 t
                              d,
                              -                                                                                                        <<a
                                                                                                                                       ,JU
                                                                                                                                       FUT                                                               -*-
                                                                                                                                                                                                                         o
                                                                                                                                                                                                                         o
                              o
                                                                                                                                                                 mi
                                                                                                                                                                                                                         !F
$                                                                                                                                      EHi                                                                  ---          o
                                                                                                                                                                                                              r--        o
                              I                                                                                                        AF                                                                  --            o
$                                                                                                                                        ="
                                                                                                                                      tsE"t                                                                     --
                              -./                                                                                                                                                                                -
